Citation Nr: 0409872	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-17 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to April 
1970. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island, 
which denied the veteran's claim seeking entitlement to service 
connection for a back condition. 

In March 1997, the veteran appeared and testified at a personal 
hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran was not treated for a back disorder in service.

2.  The veteran was not treated for or diagnosed with a back 
disorder until many years after service.

3.  The veteran's back disorders are not shown by competent 
medical evidence to be related to service or any event in service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's December 1967 pre-induction examination indicated a 
clinically normal spine, other musculoskeletal.  According to a 
December 1967 report of medical history, the veteran did not ever 
have or presently have a history of broken bones or recurrent back 
pain.   

Treatment records dated December 1993 from private physician Dr. 
C. H. indicated that the veteran presented for treatment of left 
lower back pain that started one to two weeks ago with no specific 
injury.  According to the treatment records, the veteran stated 
that he was working, and lifting and bending while working as a 
machine operator caused some of his discomfort.  The veteran could 
not remember falling or turning at work in a specific manner, but 
noted that excessive work caused his left lower back to become 
sore/stiff.  The treatment record stated that activity increased 
the veteran's discomfort, and rest relieved it.  The assessment 
was lumbosacral sprain/strain.  Additional treatment records dated 
December 1993 through January 1994 indicated that the veteran had 
regular treatment with Dr. C. H. for lower back pain.  The 
assessment of the veteran's lower back over this period of time 
was sacroiliac sprain/strain.

According to a patient information sheet dated December 1993 
filled out for 
Dr. C. H., the veteran's present complaint was left lower back 
pain.  He stated that his condition began on December 21, 1993.  
When asked how his condition began, the veteran stated that he 
felt some pain after bending to pick up a weight, "and when I went 
to turn, pain came - at my job."

According to an examination report dated December 1993 from Dr. R. 
N., x-rays were taken in December 1993 of the veteran's 
lumbosacral spine and pelvis.  Results indicated an intact lumbar 
vertebrae without evidence of fracture or destructive lesion.  
Alignment was well maintained, and intervertebral disc spaces were 
of normal height.  There was minimal scoliosis of the upper lumbar 
spine convex to the right.  The bony pelvis appeared intact 
without evidence of fracture or destructive lesion.  The 
impression was minimal scoliosis.  There was no evidence of acute 
bony abnormality.   

In August 1996, the veteran submitted a claim seeking entitlement 
to service connection for a back condition.  He claimed that he 
was hit in the back with a rifle, during basic training in April 
1968.  According to his application for compensation, he was 
treated for his back beginning in April 1968, up to the present.

In a letter dated September 1996, the veteran stated that he had 
gone to a chiropractor a few years ago because of lower back pain 
which radiated to his abdomen.  After taking an x-ray, the 
chiropractor explained to the veteran that there was no present 
fracture, but that the x-ray showed an old back injury which had 
never healed correctly and was causing pain in other areas.  
According to the veteran's letter, he could not remember how he 
had injured himself.  But after thinking back to his military 
service, the veteran remembered that his platoon sergeant had 
struck him on the back with his M-14 rifle during training because 
he was doing his rifle exercises incorrectly.  The veteran further 
explained that following his discharge, he always had discomfort 
in his back which radiated to his abdomen.  However, he put up 
with the pain and did not know the cause of it.  He reported that 
his back discomfort worsened when driving for long periods of 
time.  The veteran stated that he was never treated for this 
problem, and did not know he could report it to VA because he had 
been out of the military for so many years.    

Progress notes from Dr. C. H. showed that the veteran was treated 
for lower, mid and upper back pain, between November 1996 to 
December 1996.  The physician's  assessment during this period of 
time was cervical, lumbosacral and thoracic strain/sprain.

An examination report dated December 1996 was submitted from Dr. 
C. H.  He stated that the veteran had been a patient in his office 
since December 1993 for treatment of lower back pain.  According 
to the exam report, the veteran stated that he had bouts of lower 
back pain with radiation into the abdomen since being injured 
while training in the Army.  He stated that his initial injury 
came after being hit in the back, with the butt of a rifle, by a 
drill instructor.  Since then, he had bouts of on and off pain in 
the back region.  Objective findings revealed palpatory tenderness 
in the left sacroiliac region and in the left lumbar musculature.  
Range of motion was full with pain noted on flexion and extension.  
Reflexes were +2 bilaterally.  There was no neurological deficit 
noted.      

X-ray examination of the lumbosacral spine and pelvis performed in 
December 1993 showed scoliosis of the lumbar spine.  Dr. C. H. 
stated that upon exam of these lumbosacral spine x-rays which was 
not noted on the report of December 1993 was a fracture of the 
transverse process of the L1 vertebrae on the left.  This appeared 
to be an old fracture.  Dr. C. H.'s assessment was chronic 
lumbosacral sprain/strain.

In March 1997, the veteran appeared and testified at a personal 
hearing before a hearing officer.  The veteran recounted that his 
drill sergeant hit him in the back with a rifle butt during 
training exercises.  He stated that he could live with the pain, 
but now it was getting worse as he got older.  The veteran 
indicated that the first time that he sought treatment for his 
back condition was in 1993, when he saw Dr. C. H. for x-rays.  
After taking the x-rays, an old fracture of the back was found.  
The veteran felt that the only place he could have sustained this 
fracture was in service.  He claimed that he had always had back 
pain since leaving the service.  The veteran stated that he 
exercised to help ease his back pain.  

According to his substantive appeal filed in April 1997, the 
veteran stated that he did not report his back injury during 
service because he did not speak English well and because he was 
afraid his sergeant would get angry and punish him.  He claimed 
that he did not file his claim sooner because he did not 
understand VA criteria.

In a letter dated January 2003, the veteran indicated that he did 
not remember the names of those who were with him, on the day when 
he injured his back during basic training.


  
Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 9, 
2000, for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with the 
information required under VCAA until after the RO's initial 
decision on this claim.  However, as a result of the ongoing 
development of the claim, this procedural irregularity did not 
result in prejudice to the claimant.  The veteran was in fact 
provided with the information required under VCAA, and he had an 
opportunity to respond to the notices before the claim was 
re-adjudicated in January 2004.  

In September 2003, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter dated September 2003, 
the RO explained the information and evidence needed to 
substantiate his claim of service connection for a back condition, 
with specific references to the need to provide evidence showing 
an event in service causing injury and to provide medical evidence 
showing a relationship between his current disability and an 
injury in service.  The letter also explained what portion of the 
evidence and information would be obtained by VA, noting, for 
example, that VA would attempt to obtain such things as medical 
records, employment records, and records of other Federal 
agencies.  With regard to the claimant's responsibilities in the 
development of the claim, the letter of September 2003 explained 
that the claimant needed to provide VA with such information as 
the names and addresses of persons and agencies having records 
relevant to the claim, along with a statement of the approximate 
time frames of the records.  Finally, the claimant was asked to 
tell VA about any information or evidence he wanted VA to try to 
get for him.  Thus, the letter of September 2003, 
as well as several other documents sent to the claimant during the 
course of the development of the claim, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, as noted above, there was a procedural irregularity.  The 
notice letter was dated in September 2003, or over six years after 
the RO initially decided the case.  Both 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that information be provided when 
the claim is filed, and, as noted in Bernard v. Brown, 4 Vet. App. 
384 (1993), notice alone does not make a procedure fair, but 
rather, notice must be combined with an adequate opportunity to be 
heard.  In this case, such opportunity to be heard was provided to 
the claimant.  The development of the claim continued beyond 
September 2003, and the veteran participated in that development.  
In the months following September 2003, several important items of 
evidence were added to the record, including additional private 
medical records from Dr. C. H. and two  letters from the veteran 
dated November 2003 and January 2004.  In January 2004, the RO 
reviewed this evidence, re-adjudicated the claim, and sent the 
claimant a supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an adequate 
opportunity to be heard with regard to the substantive matters 
covered in the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have met.  At 
this point, there is no reasonable possibility that further 
development would aid in the substantiation of the claim.  For 
this reason a remand for further development is not required.



II.	Service connection for a back disability.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002).  The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d). 

In this case, the question that must be answered regarding the 
veteran's claim is whether any current back disorders are related 
to service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West Supp. 
2001).  

As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical opinions, 
from an expert and a treating physician); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  
The Court has rejected the "treating physician rule," which holds 
that opinions of a claimant's treating physician are entitled to 
greater weight than opinions from medical experts who have not 
treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).

The evidence shows that the veteran has current back disorders.  
In November 1996 and December 1996, the veteran was assessed by 
Dr. C. H. as having cervical, thoracic and lumbosacral 
strain/sprain.  According to Dr. C. H.'s December 1996 examination 
report, lumbosacral spine x-rays taken in December 1993 revealed a 
fracture of the transverse process of the L1 vertebrae on the 
left.  Dr. C. H. indicated in his report that this fracture 
appeared to be an old fracture.  In the December 1996 report, the 
physician's assessment was chronic lumbosacral sprain/strain.  
While Dr. C. H. indicated that this fracture of the vertebrae 
revealed in the December 1993 
x-rays appeared to be an old fracture, he does not provide a 
statement that the veteran's current back disability is related, 
or linked to an event or injury in service.   

While the veteran claims that his current back disorders are 
related to a back injury he sustained in service, the evidence of 
record does not support this contention.  The veteran describes an 
injury that occurred when a drill sergeant hit him in the back 
with the butt of a rifle, during basic training in April 1968.  
However, the service medical records are devoid of any references 
to such an incident, and are devoid of any complaints or treatment 
of a back problem or disorder in service.  The veteran's pre-
induction examination shows a clinically normal spine and does not 
indicate any pre-existing spinal problems or disorders.  
Furthermore, the medical evidence of record does not show that the 
veteran was treated or diagnosed with a back disorder until 
December 1993, more than 23 years following his discharge from 
service.  It is also noted that in December 1993, the veteran 
complained of left lower back pain on the job, after bending to 
pick up a weight and turning his body.

The fact that no complaints, treatment or disorders of the back 
were found during service, coupled with the lack of service 
medical records documenting a back injury, combines to outweigh 
the veteran's contentions.  As the veteran is not a combat 
veteran, 38 C.F.R. § 3.304 (d) is not for application to show that 
the veteran injured his back in service.  In short, the evidence 
does not adequately demonstrate that it is at least as likely as 
not that the veteran's current back disorders resulted from an 
injury incurred in service. 

In addition, while the veteran contends that his back problems 
began following an injury in service, he is not a physician and is 
not competent to provide evidence requiring medical expertise.  He 
is not competent to link his current back disorders to a claimed 
injury in service.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Although the veteran was not afforded a VA examination regarding 
his claim of service connection for a back disability, this claim 
must be denied.  The veteran states in his claim that he injured 
his back in service, but his service records, which appear to be 
complete, again do not refer to any disease or injury involving 
the back.  As the service medical records far outweigh the 
veteran's recollections of events of over 25 years ago, the record 
does not indicate that any current disability or symptoms may be 
associated with active service, and an examination is not required 
under the provisions of 38 U.S.C.A. § 5103A(d).  The record 
contains sufficient competent medical evidence to decide the 
veteran's claim.  In short, the medical record does not establish 
that the veteran had an injury or disease involving the back in 
service.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim of 
service connection for a back disability must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied. 



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



